United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 April 17, 2014 Date of Report (Date of earliest event reported) Overseas Shipholding Group, Inc. (Exact Name of Registrant as Specified in Charter) 1-6479-1 Commission File Number Delaware (State or other jurisdiction of incorporation or organization) 13-2637623 (I.R.S. Employer Identification Number) 1301 Avenue of the Americas New York, New York10019 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(212) 953-4100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8.Other Events Item 8.01Other Events On April 17, 2014, Overseas Shipholding Group, Inc. (the "Registrant") issued a press release announcing today that U.S. ownership of its common stock at the close of business on April 15, 2014 was 77 percent.This is the minimum percentage of shares that must be owned by United States citizens in order to preserve the status of the Registrant as a Jones Act company, in accordance with the Registrant’s charter and bylaws. A copy of the press release is hereby furnished to the Securities and Exchange Commission and is attached as Exhibit 99. Section9-Financial Statements and Exhibits. Item9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99 Press Release dated April 17, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OVERSEASSHIPHOLDINGGROUP,INC. (Registrant) Date:April 17, 2014 By:/s/James I. Edelson Title: Name: James I. Edelson Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description 99 Press Release dated April 17, 2014
